Anita B. Hunt, Attorney at Law, Durham, For Wilkes, Johnnie.
Matthew P. Blake, Attorney at Law, Cary, For City of Greenville, et al.
J. William Crone, IV, Attorney at Law, J. Timothy Wilson, Attorney at Law, Bruce A. Hamilton, Attorney at Law, Tracey L. Jones, Attorney at Law, Raleigh, Allison B. Schafer, Legal Counsel/Director of Policy, Christine Teresa Scheef, Attorney at Law, Kimberly S. Hibbard, General Counsel, For N.C. Association of Self-Insurers, et al.
M. Duane Jones, Attorney at Law, Charlotte, Angela Farag Craddock, Attorney at Law, Raleigh, For N.C. Association of Defense Attorneys, et al.
Kathleen G. Sumner, Attorney at Law, Greensboro, For Workers' Injury Law & Advocacy Group.
The following order has been entered on the Motion for Extension of Time to File Brief filed on the 15th of June 2016 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 20th of June 2016."
Plaintiff shall have up to and including the 27th day of July 2016 to file and serve his/her brief with this Court.